Citation Nr: 0025162	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal 
disability of the right lower extremity, claimed as residuals 
of right calf strain.

2.  Entitlement to service connection for an orthopedic 
disability of the right foot.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel









INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, denied the veteran's claims for 
service connection for a disability of his right leg and 
right foot.

(The Board notes that the veteran was initially represented 
in this appeal by AMVETS.  However, in July 2000, AMVETS sent 
the veteran a letter notifying him that it was withdrawing 
its representation of the veteran in his appeal.)


FINDINGS OF FACT

1.  A chronic disability of the veteran's right lower 
extremity, currently diagnosed as recurrent right 
gastrocnemius (calf) muscle strain, was present in and had 
its onset during active military service.

2.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for an orthopedic 
disability of the right foot.


CONCLUSIONS OF LAW

1. The veteran's disability of his right lower extremity, 
currently diagnosed as recurrent right gastrocnemius (calf) 
muscle strain, was incurred in service.  38 U.S.C.A. §§  
1110, 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).

2.  The veteran's claim of service connection for an 
orthopedic disability of the right foot is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in March 1990 his lower extremities and feet were 
normal and that he denied having any history of foot trouble 
or leg cramps on an accompanying medical history 
questionnaire.  

In April 1991, the veteran was treated for bilateral inner 
thigh pain which was assessed as muscle strain.

At a Class 3 medical examination in October 1991, the 
veteran's lower extremities and feet were evaluated as 
normal.  In his medical history, he denied having any history 
of foot trouble or leg cramps.  Another Class 3 medical 
examination was performed approximately one year later, in 
September 1992, and the report of this examination shows that 
his lower extremities and feet were evaluated as normal.  In 
his medical history questionnaire of September 1992, he again 
denied having any history of foot trouble or leg cramps.  

Medical reports dated in April, May and July 1994 show that 
on one occasion in each of these months the veteran had 
received treatment for complaints of pain and swelling of his 
right calf muscle after he reportedly "pulled" it while 
exercising.  The reports show that he was assessed with 
muscle strain.  In September 1994, he again reported for 
treatment with complaints of a "pulled" right calf.  He was 
provisionally diagnosed with right gastrocnemius strain and 
referred for a physical therapy consultation.  However, in 
October 1994 he reported that his right calf problem had 
resolved and he canceled his consultation.

An August 1994 medical report shows that the veteran 
complained of possible right ankle sprain which reportedly 
occurred while he was running.  The examiner noted that the 
veteran's right ankle was mildly swollen at the time and 
assessed him with ankle sprain.  He was treated with ice and 
his right ankle was elevated.  His treatment course was anti-
inflammatory medication and he was placed on physical profile 
for a period of two weeks.

Nearly two years afterward, in July 1996, the veteran's 
service medical records show that he was treated for a 
complaint of a "pulled" right calf muscle while he was 
running.  The assessment was right calf strain.

The report of the veteran's separation examination, conducted 
in October 1996, shows that his feet and lower extremities 
were normal.  On his medical history, he denied having any 
foot trouble.  However, he admitted that he had a history of 
leg cramps.  The examiner noted on the examination report 
that the veteran had a chronic "pulled" gastrocnemius 
muscle in his right leg.  Approximately 10 days after the 
examination, in late October 1996, the veteran was treated 
for complaints of bilateral pain in his legs after he had 
gone running.  He reported that he had a history of leg 
problems similar to this and believed that the condition was 
getting worse.  The assessment was possible strain.

In January 1997, the veteran was separated from active 
service.  His DD 214 Form shows that his Military 
Occupational Specialty (MOS) during active service was as a 
helicopter repairman.  His post-service medical records show 
that he received his medical treatment exclusively at VA 
facilities and show the following:

A VA treatment report, dated in February 1997, shows that the 
veteran was treated for complaints of right heel pain which 
he claimed to have had since active service.  He was 
diagnosed with plantar fasciitis.  In April 1997, he was 
treated for right foot pain and at the time of treatment he 
was noted to have used a heel cup.  

In April 1997, the veteran underwent a compensation 
examination which was performed at a private medical facility 
on behalf of VA.  He reported during this examination that 
his occupational history included being a special education 
teacher, a life insurance salesman and a helicopter mechanic 
during active duty.  At the time of the examination, he 
worked for a manufacturing company and also worked on 
occasion as a substitute teacher.  He reported that he 
attended college and majored in elementary education and art 
education.  The relevant findings of the report of this 
examination show that he reported a history of recurrent 
right calf muscle strain and persistent right plantar foot 
pain at the heel.  The veteran reported that the latter 
complaint was treated with a prescribed heel cup which he 
received at a Wright-Patterson Air Force Base in December 
1996.  

Physical examination of the veteran's right foot shows that 
he displayed pain on attempted heel gait on the right and 
that he was tender to palpation of the right plantar fascia 
at the heel.  There were no secondary skin or vascular 
changes observed, nor any bony deformity.  X-rays of the 
right foot revealed no evidence of fracture or dislocation.  
The tarsometatarsal, metatarsophalangeal and interphalangeal 
joints were all within normal limits and there was no 
indication of degenerative changes or evidence of old or new 
trauma.  The diagnosis was a probable plantar fasciitis based 
on history and physical examination.  Final diagnosis was 
right plantar fasciitis.   

Physical examination of the musculature of the veteran's 
right lower extremity revealed no tissue loss or evidence of 
missile penetration, atrophy, scar formation or adhesion, 
damaged tendons or tendon tenderness.  The examiner noted 
that the veteran had a history of recurrent right 
gastrocnemius strain associated with exercise.  At the time 
of the April 1997 examination, the examiner found no evidence 
of muscle atrophy, hernia or dysfunction and normal muscle 
strength of the right lower extremity.  The diagnosis was a 
history of recurrent gastrocnemius muscle strain on the 
right.  Final diagnosis was recurrent right calf muscle 
strain.

In his April 1998 Notice of Disagreement with regard to the 
RO's denial of service connection for a right foot injury, 
the veteran stated that the plantar fasciitis of his right 
foot had its onset during the last days of active duty in the 
Army.  He reported that he did not receive treatment for this 
problem at his last duty posting at Fort Stewart and so there 
would have been no record of treatment.  However, he stated 
that he was treated for right plantar fasciitis at Wright-
Patterson Air Force Base before he exited the Army.

VA medical records associated with the file and dated from 
1997 to 1998 show that the veteran received treatment on 
several occasions for right foot pain related to a diagnosis 
of plantar fasciitis and right heel spur syndrome secondary 
to plantar fasciitis.  The examination reports show that he 
was a recreational runner and that he trained regularly.  X-
ray examination of his right foot, conducted in September 
1997, revealed no evidence of fractures, dislocations, 
abnormal soft tissue swelling or calcifications, or joint 
effusions.  The calcaneus was unremarkable except for a small 
spur at its base.  A September 1997 treatment report shows 
that he reported a history of recurrent calf muscle strain in 
his right leg and the examiner observed that his right lower 
extremity was 1.0 centimeter shorter than the left.

II.  Analysis
  
(a.)  Entitlement to service connection for a 
musculoskeletal disability of the right leg, 
claimed as residuals of right calf strain.

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for the 
aforementioned disability is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible in view of the service medical records 
showing treatment for recurrent right calf muscle strain 
during active duty.  The Board has reviewed the record and 
finds that all relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist under § 5107(a).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1999)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of musculoskeletal pain in 
service will permit service connection for a muscle tissue 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

In the case before the Board, the veteran's lower extremities 
were noted to have been normal on clinical examination at the 
time of his entry into active duty.  In fact, all periodic 
medical examinations of the veteran throughout his period of 
service and at the time of his separation note no 
abnormality, chronic or otherwise, with regard to his lower 
extremities.  However, the service medical records show that 
in-between these periodic medical examinations, the veteran 
had been treated on several occasions for a recurrent 
"pulled" calf muscle of his right lower extremity.  The 
events of strained right calf muscle occurred with such a 
degree of frequency that it appears to depict an ongoing and 
chronic disabling condition.  Significantly, while no lower 
extremity abnormalities were noted on separation examination 
in October 1996, the veteran reported having a history of leg 
cramps and the examining physician made a notation in the 
medical history report that the veteran had a chronic 
"pulled" gastrocnemius muscle in his right leg.  
Thereafter, on VA sanctioned medical examination in April 
1997, though no muscle problems were apparent on evaluation 
of the veteran's right lower extremity at that time, the 
examining physician essentially concurred with the in-service 
physician's assessment in the veteran's medical history 
report.  An initial diagnosis of history of recurrent 
gastrocnemius muscle strain on the right was presented in the 
text of the April 1997 examination report.  At the conclusion 
of the report, the examiner's language appears to be more 
definitive as he summarizes the diagnosis to be right calf 
muscle strain, recurrent.  A broad overview and 
interpretation of the medical evidence indicates that the 
veteran's right calf muscle strain is a recurrent disability 
which, when not active, is asymptomatic and not immediately 
detectable on clinical evaluation.  Because the evidence in 
this case is in relative equipoise regarding the right lower 
extremity diagnosis at issue, the Board will apply the 
benefit-of-the-doubt doctrine and construe the evidence in 
favor of the veteran's claim.  His claim for service 
connection for a muscle disability of his right lower 
extremity, diagnosed as recurrent right gastrocnemius (calf) 
muscle strain, is therefore granted.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for an 
orthopedic disability of the right foot.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim for service connection for 
an orthopedic disability of the right foot.  If not, the 
appeal of the denial of this claim must fail, because the 
Board has no jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  To be well grounded, a 
claim need not be conclusive; it must, however, be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, opinions of witnesses skilled in the 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In this regard, the Board notes that the 
veteran's MOS during active service was as helicopter 
repairman, and that his service duties were not related to 
any medical occupations.  Also, there is no indication in the 
record that he presently has any medical training that would 
allow him to render competent and probative medical diagnoses 
or etiological opinions.  

The veteran essentially maintains that he should be granted 
service connection for a right foot disability, currently 
diagnosed as plantar fasciitis, which he claims had had its 
onset during the last days of his period of active service.  
The medical records from active service show normal findings 
with regard to his feet on all examinations.  The treatment 
records during service do not show any foot complaints.  Post-
service, his medical records show treatment on several 
occasions shortly after his separation from active duty for 
complaints of right foot pain related to a diagnosis of 
plantar fasciitis.  However, this diagnosis was never shown in 
his medical records during active service.  The only 
relationship between his current disability and service is his 
unsubstantiated allegation that he received a diagnosis and 
treatment for plantar fasciitis at Wright-Patterson Air Force 
Base in December 1996 during his last days of military 
service.  However, there is no such treatment shown in his 
service medical records.  For a service connection claim to be 
deemed plausible, there must be competent medical evidence of 
both a current disability and competent medical evidence of a 
causal relationship between that current disability and 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Though 
the examiner who conducted the VA examination in April 1997 
reported a history of right plantar fasciitis dating back to 
the time of the veteran's military service, this is clearly 
based on the veteran's own recitation of his purported medical 
history to the examiner, and not on any actual objective 
medical determination on his part or documented medical 
evidence.  Therefore, the Board is not obliged to accept the 
examiner's quotations of the veteran's medical history as a 
basis to well ground his claim.  (See DeSousa v. Gober, 10 
Vet. App. 461 (1997)).
  
Under 38 U.S.C.A. § 5107(a) (West 1991), a claimant must 
first establish a well-grounded claim with presentation of 
objective medical evidence indicating a nexus associating his 
claimed disability or disabilities, in this case a right foot 
disability, with his period of active duty.  Otherwise, his 
service connection claim cannot be well grounded.  The 
veteran, as a claimant, bears the burden of establishing a 
well-grounded claim when he initiates a claim for VA 
benefits.  The veteran's uncorroborated assertions that his 
right foot pain due to plantar fasciitis had its onset during 
active service are insufficient to well ground the claim.  As 
previously discussed, the veteran does not possess the 
requisite medical knowledge to present medical opinions to 
establish a diagnosis of plantar fasciitis as it pertains to 
his right foot disability or to relate such diagnosis to 
service.  He is therefore not competent to provide medical 
nexus evidence, and his statements in this regard are thus 
entitled to no probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. at 494.  
As his claim for service connection for an orthopedic 
disability of the right foot is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).


ORDER

Service connection for chronic strain of the right 
gastrocnemius (calf) muscle is granted, subject to 
controlling VA laws and regulations governing awards of 
veterans' benefits.

The veteran's claim of entitlement to service connection for 
an orthopedic disability of the right foot is not well 
grounded; the appeal of this issue is therefore denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

